50 N.J. Super. 125 (1958)
141 A.2d 61
JAMES CSER, PETITIONER-RESPONDENT,
v.
MAX SILVERMAN T/A MAXWELL WINE CO., RESPONDENT-APPELLANT. JAMES CSER, PETITIONER-RESPONDENT,
v.
KESSLER REALTY CO., RESPONDENT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued April 21, 1958.
Decided May 8, 1958.
*126 Before Judges PRICE, SCHETTINO and HANEMAN.
Mr. Edward E. Kuebler argued the cause for appellant, Max Silverman.
Mr. Isidor Kalisch argued the cause for appellant Kessler Realty Co.
Mr. Matthias D. Dileo argued the cause for respondent (Messrs. Wilentz, Goldman, Spitzer & Sills, attorneys; Mr. Elias A. Kanter, of counsel; Mr. Morris Brown, on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Kalteissen in the court below, 46 N.J. Super. 599 (Co. Ct. 1957), amended, however, as follows:
R.S. 34:15-36 defines employer and employee as follows:
"`Employer' is declared to be synonymous with master, and includes natural persons, partnerships, and corporations; `employee' is synonymous with servant, and includes all natural persons, including officers of corporations, who perform service for an employer for financial consideration, exclusive of casual employments, which shall be defined, if in connection with the employer's business, as employment the occasion for which arises by chance or is purely accidental; or if not in connection with any business of the employer, as employment not regular, periodic or recurring; * * *."
Affirmed.